 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
        UNITED STATES OF AMERICA,                                NO. MJ18-539
 9
                                         Plaintiff,
10

11               v.                                              DETENTION ORDER

12      JOHN WRIGHT,

13                                       Defendant.
14

15   Offense charged:

16          Count 1:         Attempted Possession of Contraband in Prison

17   Date of Detention Hearing: November 29, 2018.

18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19   based upon the factual findings and statement of reasons for detention hereafter set forth, finds:

20          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21          1.        Defendant has a lengthy criminal record.

22          2.        Defendant has substance abuse issues.

23          3.        Defendant has on-going mental health problems.

24          4.        Defendant has a substantial history of failures to appear.

25          5.        Defendant has a substantial history of serious violations of supervision and is

26   incapable or unwilling to be supervised.


      DETENTION ORDER
      18 U.S.C. § 3142(i)
      Page 1
 1
            6.      There are no conditions or combination of conditions other than detention that
 2
     will reasonably assure the appearance of defendant as required or ensure the safety of the
 3
     community.
 4
            IT IS THEREFORE ORDERED:
 5
            (1)     Defendant shall be detained and shall be committed to the custody of the
 6
                    Attorney General for confinement in a correction facility separate, to the extent
 7
                    practicable, from persons awaiting or serving sentences or being held in custody
 8
                    pending appeal;
 9
            (2)     Defendant shall be afforded reasonable opportunity for private consultation with
10
                    counsel;
11
            (3)     On order of a court of the United States or on request of an attorney for the
12
                    government, the person in charge of the corrections facility in which defendant
13
                    is confined shall deliver the defendant to a United States Marshal for the
14
                    purpose of an appearance in connection with a court proceeding; and
15
            (4)     The Clerk shall direct copies of this Order to counsel for the United States, to
16
                    counsel for the defendant, to the United States Marshal, and to the United States
17
                    Pretrial Services Officer.
18
            DATED this 29th day of November, 2018.
19

20                                                AJAMES P. DONOHUE
21                                                 United States Magistrate Judge
22

23

24

25

26


      DETENTION ORDER
      18 U.S.C. § 3142(i)
      Page 2
